142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
United States of America, Plaintiff-Appellant,Robert CABALLERO, Claimant-Appellee,v.Condominium at 1851-1 Cherokee Drive, Salinas, California,Defendant-Appellee.

No. 95-15803.D.C. No. CV-94-20228.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.
Appeal from the United States District Court for the Northern District of California Patricia V. Trumbull, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.
MEMORANDUM1
The United States appeals the district court's summary judgment in favor of Rolando Caballero, in the government's in rem civil forfeiture action pursuant to 21 U.S.C. § 881(a)(7) against a condominium owned by claimant Caballero and others.  The district court ruled that the forfeiture violated Caballero's double jeopardy rights.
Caballero pleaded guilty to conspiracy to distribute cocaine and marijuana.  We reverse the district court's judgment in light of United States v. Ursery, 518 U.S. 267 (1996) (civil forfeiture pursuant to § 881(a)(7) does not constitute punishment).
REVERSED and REMANDED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3